Citation Nr: 0433272	
Decision Date: 12/15/04    Archive Date: 12/21/04

DOCKET NO.  98-19 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES


1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for bilateral leg 
varicosities with related pain, claimed as leg cramps, due to 
an undiagnosed illness.

3.  Entitlement to service connection for tendonitis of the 
left arm, claimed as left arm pain, due to an undiagnosed 
illness.

4.  Entitlement to an initial evaluation in excess of 10 
percent for tendonitis of the right arm on appeal from the 
initial grant of service connection.

5.  Entitlement to an initial evaluation in excess of 10 
percent for low back pain on appeal from the initial grant of 
service connection.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran had active military service from July 1976 to 
July 1979 and from October 1990 to May 1991.  His DD Form 214 
shows that he served in Southwest Asia from December 1990 to 
April 1991.  There is evidence on file that shows unverified 
service in the U.S. Army Reserve, which appears to have ended 
in 1997, with periods of inactive duty training (INADT).  

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from 
rating determinations by the Columbia, South Carolina 
Regional Office (RO).  This case was previously before the 
Board in June 2000 and June 2003 and remanded for additional 
development and adjudication.


FINDINGS OF FACT

1.  There is no competent medical evidence that the veteran 
was diagnosed with hypertension during service, to include 
either period of active service, or within the first post-
service year.  

2.  The competent medical evidence first shows hypertension 
several years after the veteran's second period of active 
service, and there is no competent medical evidence, which 
relates this disability to service.

3.  The veteran's leg cramps during the first period of 
service were acute and transitory, and a continuing 
disability was not then present.  

4.  Post-service complaints of bilateral leg pain have been 
attributed to known clinical diagnoses of varicose veins, 
varicosities and tight compartment syndrome.

5.  There is no competent evidence linking a chronic 
disability manifested by bilateral leg pain, to service.

6.  A chronic disability manifested by left elbow pain was 
not manifested in service and is not shown by competent 
evidence to be related to service. 

7.  Post-service complaints of left elbow pain have been 
attributed to known clinical diagnoses of left lateral 
epicondylitis and calcific tendonitis.

8.  There is no competent evidence linking a left elbow 
disability to service.

9.  The veteran's tendonitis of the right arm involves his 
major upper extremity and is manifested by complaints of pain 
and minimal limitation of motion.

10.  The veteran's mechanical low back pain is primarily 
manifested by pain, resulting in slight limitation of lumbar 
motion.  Neurological examination is negative.  

11.  Muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position, has not been 
more nearly approximated for either the thoracic or lumbar 
spine.  Forward flexion limited to 60 degrees or less, 
combined range of motion (ROM) of 120 degrees or less, or 
muscle spasm or guarding resulting in abnormal gait or 
abnormal spinal contour is not shown; nor is ankylosis shown.



CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active 
service, nor may it be presumed to have been in service.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).

2.  The veteran is not shown to have a chronic disability 
manifested by bilateral leg pain due to disease or injury, 
which was incurred in or aggravated by active military 
service, nor is it due to an undiagnosed illness.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.317 (2002).

3.  The veteran is not shown to have a chronic disability 
manifested by left elbow pain due to disease or injury, which 
was incurred in or aggravated by active military service, nor 
is it due to an undiagnosed illness.  38 U.S.C.A. §§ 1110, 
1117, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.317 (2002).

4.  The schedular criteria for a rating greater than 10 
percent for tendonitis of the right elbow have not been met, 
at any time during the course of the appeal.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5024, 5206, and 5207 (2003).

5.  The schedular criteria for a rating greater than 10 
percent for mechanical low back pain have not been met, at 
any time during the course of the appeal.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §  4.71a, 
Diagnostic Code 5295 (effective prior to September 26, 2003); 
38 C.F.R. § 4.71a, Diagnostic Code 5237; 68 Fed. Reg. 51454- 
51458 (August 27, 2003) (effective September 26, 2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA is applicable in this case.  The Act and 
implementing regulations essentially provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim and also includes new notification 
provisions.  

In Pelegrini v. Principi, 18 Vet.App. 112 (2004), referred to 
as  Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" mandate that notice 
precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that, where, as in the 
case currently before the Board, that notice was not mandated 
at the time of the initial AOJ decision, the AOJ did not err 
in not providing such notice specifically complying with 
section 5103(a)/§ 3.159 because an initial AOJ adjudication 
had already occurred.  For the reasons enumerated below, 
there is no indication that there is any prejudice to the 
veteran by the order of the events in this case.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  Any error in the sequence 
of events is not shown to have any effect on the case, or to 
cause injury to the veteran.  As such, the Board concludes 
that any such error is harmless, and does not prohibit 
consideration of this matter on the merits.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

In April 1997, the veteran requested service connection for 
bilateral lower extremity, bilateral elbow, low back and 
hypertension disabilities.  A rating action in January 1998 
denied service connection for each disability.  The veteran 
filed a timely appeal.  In June 2003, the RO, by letter, 
informed the veteran of the requirements of VCAA.  In 
September 2003, pursuant to a June 2003 Board decision, the 
RO granted service connection for right elbow and low back 
disabilities and assigned 10 percent evaluations for each.  
In supplemental statements of the case, dated in September 
2003, January 2004 and April 2004 , the veteran was provided 
with the applicable law and regulations regarding VCAA.


Laws and Regulations for Service Connection 

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2003).  Where there is a chronic disease 
shown as such in service or within the presumptive period 
under § 3.307 so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2003).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2003).

Service connection for some disorders, including 
hypertension, may be presumed where the disability is shown 
to a compensable degree within 1 year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Generally, VA shall pay compensation in accordance with 
Chapter 11 of Title 38, U.S. Code, to a Persian Gulf veteran 
who exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as, but not 
limited to, fatigue, signs or symptoms involving skin, 
headache, muscle pain, joint pain, neurological signs or 
symptoms, neuropsychological signs or symptoms, signs or 
symptoms involving the respiratory system (upper or lower), 
sleep disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders, provided that such disability: (i) 
became manifest either during active military service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2006; and (ii) by history, physical examination, 
and laboratory tests cannot be attributed to any known 
clinical diagnosis.  38 U.S.C.A. §1117(a) (West 2002); 38 
C.F.R. § 3.317(a)(1),(b) (2003).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(2) (2003).  Disabilities that have existed 
for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic.  The six-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(3) (2003).

Compensation shall not be paid under this section: (1) if 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military service in the Southwest 
Asia theater of operations during the Persian Gulf War; or 
(2) if there is affirmative evidence that an undiagnosed 
illness was caused by a supervening condition or event that 
occurred between the appellant' s most recent departure from 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War and the onset of the illness; or 
(3) if there is affirmative evidence that the illness is the 
result of the appellant's own willful misconduct or the abuse 
of alcohol or drugs.  38 C.F.R. § 3.317(c) (2003).

1.  Hypertension

Factual Background

The evidence shows the veteran served on active duty from 
July 1976 to July 1979 and from October 1990 to May 1991.  
The service medical records include a physical examination 
from his first period of active duty in June 1976, which 
shows a blood pressure of 140/80.  Periodic physical 
examinations in February 1979, January 1983, June 1987 and 
June 1989 showed blood pressure readings of 122/94, 98/62, 
134/82, and 120/86 respectively.  At an October 1990 dental 
examination for a tooth extraction, blood pressure was noted 
to be 135/90.  At discharge in April 1991 the veteran's blood 
pressure, was 124/84.  At that time, the veteran reported a 
history of high or low blood pressure on the concurrent 
Report of Medical History.  The record provided no summary or 
elaboration.  
Also on file are medical records from the veteran's 
subsequent Reserve service.  These records show no treatment 
for or diagnosis of hypertension.  A May 1992 medical 
examination report shows a blood pressure reading of 120/84.  
In August 1995, the veteran was treated for unrelated 
complaints of sinus headache.  His blood pressure reading at 
that time was 149/95.  A copy of an undated Health Risk 
Assessment shows the veteran noted a history of borderline 
high pressure, which had not required treatment.  His blood 
pressure reading was 120/84.

Various post-service medical records are on also file, which 
cover a period from 1979 to 2004.  These records show 
treatment for various medical problems, and include periodic 
blood pressure readings.  

During VA examination in August 1997, the veteran reported 
that he was diagnosed with hypertension while in the Persian 
Gulf.  He reported that it was treated intermittently but did 
not require treatment currently.  His blood pressure reading 
was 140/90.  The examiner concluded that given the veteran's 
blood pressure reading, which did not change with orthostatic 
maneuvers, he exhibited no evidence of hypertension at that 
time of examination.  However, a July 1998 VA outpatient 
treatment record included a diagnosis of hypertension, and 
the veteran again gave a history of such problem in service.  
Records from 1998 and thereafter note a history and diagnoses 
of hypertension on various occasions.

During VA examination dated September 2002, the veteran 
reported that he was diagnosed with hypertension in 1990 and 
placed on medication.  On examination the veteran's blood 
pressure was 140/96, 136/93 and 138/90.  In reviewing the 
service medical records the examiner noted normal blood 
pressure readings in 1976, 1979, 1983, 1987, 1989, 1991 and 
1992.  He also noted that post service in November 1995 the 
veteran was evaluated for bright red blood per rectum at 
which point a blood pressure reading of 154/101 was noted.  
In December 1995, his blood pressure reading was back to 
normal at 134/86.  The examiner concluded that the veteran 
had hypertension with no indication from the service medical 
records or anything further that it began anywhere in the 
early 1990s.  

The remaining medical records show continued evaluation and 
treatment for hypertension.  

Analysis

For VA compensation purposes, the term "hypertension" means 
that the diastolic blood pressure is predominantly 90mm. or 
greater, and isolated systolic hypertension means that the 
systolic blood pressure is predominantly 160mm. or greater 
with a diastolic blood pressure of less than 90mm.  38 C.F.R. 
§ 4.104, Diagnostic Code 7101, Note 1 (2003).  With this in 
mind, it is noted that the veteran's last reported blood 
pressure reading prior to discharge, in April 1991 was not 
elevated at 124/84.  He was discharged from service in May 
1991.  The next reported blood pressure reading, in May 1992, 
within a year of service discharge, was likewise normal at 
120/84.  Medical records in the mid-1990s and since then show 
elevated blood pressure readings and a diagnosis of 
hypertension.  

The Board acknowledges that during his second period of 
service the veteran did appear to have a slightly elevated 
blood pressure reading in October 1990, however chronic 
hypertension, that is, predominantly elevated readings as 
defined above, were not clearly shown at that time.  There is 
no competent medical evidence that the veteran was actually 
diagnosed with hypertension during either period of active 
service.  There is also no indication that the veteran was 
diagnosed with hypertension during an inactive duty for 
training period and, in any event, such duty is not active 
service when, as here, the disability in question is a 
disease and not a disability due to injury.  38 U.S.C.A. § 
101(24) (West 2002).

The Board has reviewed all of the evidence of record and does 
not dispute that the veteran currently suffers from 
hypertension.  However, the disorder was not shown in 
service, nor has it been causally related to active service 
thereafter by any physician who based a diagnosis upon an 
accurate history of symptoms and medical treatment for the 
same during service.  As the veteran's current hypertension 
has not been medically associated with military service, 
there is no foundation upon which to allow the claim.  
Finally, there is no evidence of hypertension within 1 year 
of separation from service, so service connection may not be 
presumed.
The only evidence which relates the veteran's current 
hypertension to service are the veteran's own contentions.  
Nothing on file shows that the veteran has the requisite 
knowledge, skill, experience, training, or education to 
render a medical opinion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Consequently, his contentions cannot 
constitute competent medical evidence.

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against entitlement to 
service connection for hypertension and that the benefit-of-
the-doubt rule does not apply.  38 U.S.C.A. § 5107 (West 
2002).


2.  Bilateral leg disability 

Factual Background

Service medical records include a January 1983 Report of 
Medical History which noted complaints of leg cramps.  The 
examiner did not provide a summary or elaboration regarding 
the complaints.  There was no diagnosis of varicose veins.  
The service medical records from his second period of active 
duty, are entirely negative for complaints of swollen or 
painful legs nor was the veteran treated for swollen or 
painful legs or diagnosed as having a disorder manifested by 
such symptoms.  

Post service treatment records show the veteran had no 
further complaints of leg cramps until April 1994.  At that 
time a provisional diagnosis of questionable peripheral 
vascular disease and mild varicose veins was made.  In 1996, 
the veteran was treated for leg pains.  Physical examination 
revealed varicose veins.  

During VA examination in August 1997 the veteran complained 
of bilateral leg tightness in his calves, which increased 
with activity.  He described bulging of the veins in the both 
lower extremities, which began when he was in the Persian 
Gulf.  Examination of the lower extremities revealed well 
developed anterior and tibial compartment muscles as well as 
calf and posterior tibial compartment muscles.  The veteran 
was told to walk for 10 minutes and go up and down stairs.  
When he came back he had some bulging of his veins and 
tightened calves, but full range of motion about his ankle 
and normal strength.  The examiner noted that the veteran had 
extremely tight anterior and posterior compartments due to 
development of the muscle with poor stretching technique, but 
was able to maintain range of motion about his ankles.  The 
examiner concluded that the fact that the veteran's veins 
bulge with activity may be a normal variant due to his large 
muscle size, similar to the veins seen in body builders.  

During VA examination in August 2000 the veteran again 
complained of vague bilateral leg cramping since early 1990s, 
made worse with exertion.  Prolonged walking and running seem 
to exacerbate the condition.  Examination of the extremities 
revealed no tenderness to palpation anywhere along the legs.  
There was normal muscle strength of the legs at 5/5 and 
normal muscle bulk of the legs.  Deep tendon reflexes were 2+ 
and equal.  There were no obvious abnormalities at the time 
of the examination.  A neurological study in September 2000 
was also normal.  

During VA examination in September 2002, the veteran again 
complained of constant bilateral leg cramps especially in the 
left posterior thigh and both posterior calves.  The pain was 
better when he initially stands but is worse with walking and 
when supine.  There was no relief with any medication.  The 
examiner noted that an electromyogram in the past was normal.  
Range of motion was full and strength and reflexes were 
normal.  The veteran had excellent muscle tone and bulk 
bilaterally.  The examiner noted superficial varicosities in 
the lower extremities particularly in the lateral calves.  
The diagnosis was bilateral lower extremity varicosities with 
related pain.  

During VA examination in July 2003 the examiner noted the 
veteran's history of varicose veins diagnosis in 1996.  
Current physical examination was normal with no varicosities 
present or palpable muscle spasm.  There was no point 
tenderness or generalized tenderness.  There was no 
abnormality in muscle contour or muscle size comparing left 
to right.  He could stand on heels and toes and demonstrated 
normal gait.  There was no deep calf tenderness to firm 
palpation and Hohmann sign was negative.  The diagnosis was 
normal examination of legs and calves.  A subsequent 
peripheral vascular study ruled out peripheral vascular 
disease or deep vein thrombosis. 

In a March 2004 addendum the examiner noted that in his 
previous examination he had found that the veteran's legs and 
calves were normal with no evidence of a current bilateral 
leg disorder.  He also noted that, in contrast, that on 
examination in September 2002 there was evidence of 
superficial varicosities, while in July 2003 there were no 
varicosities present and the superficial veins at that time 
were considered within the normal range of normality.  The 
examiner also noted that Doppler studies ruled out peripheral 
vascular disease, leaving a diagnosis of normal examination 
of the legs and calves.  The examiner then noted that the 
prior notations of superficial varicosities in the medical 
records and concluded that it was apparent that the veteran 
had either intermittent or very minimal varicosities, which 
given the prior notations in the record, could be considered 
service-connected, but were not due to an undiagnosed 
illness..  

Analysis

The Board finds that while the evidence of record shows that 
the veteran has in fact presented evidence of objective 
indications that he has a chronic disability manifested by 
leg pain, clinical diagnoses have been attributed to these 
symptoms.  To the extent that the veteran's bilateral leg 
pain appears to have been attributed medically to bilateral 
varicosities to include varicose veins or tight compartment 
syndrome by examiners, the claimed bilateral lower extremity 
pain is not due to "undiagnosed illnesses."  As such, the 
veteran's claim that this disorder is due to an undiagnosed 
illness incurred during Persian Gulf service, pursuant to 38 
C.F.R. 3.317, is without merit.

Similarly, to the extent that the veteran is claiming service 
connection for a bilateral disability on a direct basis, the 
Board has found no evidence that the veteran currently 
suffers from a bilateral leg disability, which allegedly had 
its onset in service.  

Service medical records fail to reveal any bilateral leg 
injury other than the single complaint of leg cramps in 1983.  
Despite this incident of calf pain, the veteran was not 
diagnosed as having varicose veins or any related condition.  
The symptoms apparently resolved without any residual 
disability.  Service department examination reports for the 
veteran's second period of service revealed the veteran's 
lower extremities were normal and that there was no residual 
disability from the 1983 complaints.  Moreover, no pertinent 
complaints of findings were recorded at the time of 
separation from service in 1992.  As such, the veteran's 
service medical records do not affirmatively establish that a 
bilateral leg disability had its onset during military 
service.

The earliest recorded medical history places the presence of 
varicose veins in 1994 several years after his discharge from 
active service in 1991.  This date, however, is many years 
following service discharge.  The Board does acknowledge the 
March 2004 VA addendum report, which indicates that the 
veteran had varicose veins which could be related to service.  
In a light most favorable to the veteran, this statement 
could be construed as supporting the veteran's contention 
that he has varicose veins related to his military service.  

However, the Board finds that the addendum offered by the 
2004 VA physician is too equivocal to provide a proper basis 
for establishing service incurrence for the veteran's 
varicose veins.  The examiner was only able to suggest that 
the veteran's varicose veins "could" be considered service 
connected.  In that regard, the United States Court of 
Appeals for Veterans Claims (Court) has held that such 
medical opinions expressed in terms of "may" also implies 
"may" or "may not" and are too speculative to establish a 
plausible claim by themselves.  See Obert v. Brown, 5 Vet. 
App. 30, 33 (1993); see also Bostain v. West, 11 Vet. App. 
124, 127-28 (1998); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992) (Medical opinions employing the phrase "may" or "may 
not" are speculative. . . ).  In the present case, the Board 
finds that the opinion of record here suggesting that the 
veteran's varicose veins "could" be considered service 
connected is analogous to the terms "may or may not" and is 
hence too speculative to form a basis upon which service 
connection for varicose veins may be established.  More 
persuasive is his earlier 2003 opinion which is consistent 
with the veteran's history as documented in the service 
medical records.  
While the veteran contends that his current varicose veins 
had their inception in service, such opinion is clearly a 
matter for an individual with medical knowledge and 
expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  In fact, the veteran's current statements of medical 
history placing the presence of varicose veins in service are 
contradicted by other evidence compiled contemporaneously 
during his second period of active duty.  That contrary 
evidence significantly reduces the probative weight to be 
assigned to the contentions.

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against entitlement to 
service connection for bilateral leg disability and that the 
benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 5107 
(West 2002).

3.  Left arm disability

Factual Background

Service medical records are entirely negative for complaints, 
findings or diagnosis suggestive of a left arm disability.

Post service treatment records dated from 1979 to 2004 show 
the veteran was initially treated in January 1996 for 
complaints of left arm pain diagnosed as lateral 
epicondylitis of the left elbow.  

During VA examination in August 1997, the veteran gave a 
history of a left elbow injury in service while riding in a 
truck.  He reported that a private physician diagnosed 
tendonitis in the medial condyle and treated it with steroid 
injections.  Examination of the left elbow revealed full 
range of motion with point tenderness along the medial 
insertion of the wrist.  The examiner noted there was 
excellent motor strength and full range of motion he 
determined there was no current disability.  The diagnosis 
was left arm pain medial epicondylitis.  

During VA examination in August 2000, examination of the 
extremities revealed no tenderness to palpation anywhere 
along the arms.  Grip was normal and there was normal muscle 
strength of the arms.  The examination was essentially within 
normal limits.

During VA examination in September 2002, examination of the 
arms and elbows revealed normal sensation throughout the 
upper extremities, 5/5 motor strength bilaterally at the 
shoulder, elbows, wrists and fingers in all planes.  There 
was full range of motion of the elbows with flexion of 0 to 
140 degrees pronation and supination of 0 to 85 degrees 
bilaterally, with on resisted pronation and supination, there 
was no diminution with anchoring of the tendons distal to the 
elbow joint.  X-rays of the elbows showed no fracture, 
subluxation, joint space narrowing or joint effusion.  There 
was calcific tendinitis bilaterally.  The clinical impression 
was elbow tendinitis.  

During VA examination in July 2003 the veteran again 
complained of left elbow pain which he stated also occurred 
in the early 1990s.  He reported that the pain had become 
worse in his job as a truck driver, which consisted of 
significant repetitive strain of the elbow.  Examination of 
the left elbow was very normal without any swelling, erythema 
or deformity.  The range of motion was complete from 0-145 
degrees, and the joint was stable throughout.  There was 
slight tenderness around the lateral epicondyle, which was 
the site of a recent cortisone injection.  An X-ray of this 
elbow in March 2003, was normal.  The diagnosis was normal 
examination of the left elbow with history of recent 
cortisone injection for lateral epicondylitis.  The examiner 
considered the veteran's condition secondary to his job as a 
truck driver. 

In an addendum to that report the examiner noted that review 
of claims file, including the previous VA examination in 
September 2002, failed to reveal any medical records relative 
to a left arm or elbow problem.  The examiner again noted the 
veteran's history was not significant for left elbow problems 
and this fact, coupled with the veteran's job as a truck 
driver which required elbow-intensive activities, led him to 
conclude that the veteran's left elbow lateral epicondylitis 
should not be considered service-connected, but rather 
secondary to his more recent occupation as a truck driver.  

Analysis

The Board finds that while the evidence of record shows that 
the veteran has in fact presented evidence of objective 
indications that he has a chronic disability manifested by 
left elbow pain, clinical diagnoses have been attributed to 
these symptoms.  To the extent that the veteran's left elbow 
pain appears to have been attributed medically to lateral 
epicondylitis and calcific tendinitis by examiners, the 
claimed left elbow pain is not due to "undiagnosed 
illnesses."  As such, the veteran's claim that this disorder 
is due to an undiagnosed illness incurred during Persian Gulf 
service, pursuant to 38 C.F.R. 3.317, is without merit.

Similarly, to the extent that the veteran is claiming service 
connection for left elbow pain on a direct basis, the Board 
has found no evidence that the veteran currently suffers from 
a left elbow disability, which had its onset in service.  

The veteran's service medical records show no complaints, 
treatment, or diagnosis of any left arm disorder.  On 
physical examination for separation, he reported no pertinent 
complaints.  Significantly, there was no reference to any 
joint pain at the time of his 1991 service separation 
examination.  Instead, a clinical evaluation of the 
musculoskeletal system was found to be normal.  As such, the 
veteran's service medical records do not affirmatively 
establish that any chronic left elbow disorder had its onset 
during his military service.  

The earliest recorded medical history places the presence of 
left arm complaints in 1996, several years after his 
separation from active service.  This leaves a significant 
gap between service and the initial confirmation of the 
disability with no clinical support for acute or inferred 
manifestations or continued symptoms.  Further, the veteran 
has not brought forth any competent evidence that would 
establish a nexus between his current symptoms and active 
military service and no examiner has attributed the veteran's 
current left elbow disability to military service.  The VA 
examiner in 2004 essentially concluded that the veteran had a 
history of left elbow tendonitis and that service did not 
play a role in the development of his current left elbow 
disability.  Rather, the current left elbow disability was 
considered an intercurrent work-related injury.  
In fact, the veteran's current statements of medical history 
placing the presence of symptoms in service are contradicted 
by other evidence compiled contemporaneously during his 
second period of active duty.  That contrary evidence 
significantly reduces the probative weight to be assigned to 
the contentions.  The Board notes that there was no trauma to 
the left elbow.  The service medical records note no 
complaints of any of the symptoms that the veteran now 
reports or any description of the type of injury that the 
veteran now details.  In this respect the Board is not 
finding or implying that the veteran is deliberately or 
consciously misrepresenting his medical history.  Rather, the 
Board simply concludes that the contemporaneous service 
medical records are far more reliable as to events inservice 
than is remote memory.  

The veteran has not brought forth any medical evidence that 
would either refute the 2004 VA opinion or suggest a nexus 
between his left elbow disability and service, and a layman 
such as the veteran is not competent to offer a medical 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
single competent medical opinion in the record conclusively 
found no etiological relationship between service and 
subsequent development of current left elbow disability.  As 
the veteran's current disorder has not been medically 
associated with military service, there is no foundation upon 
which to allow the claim.  

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against entitlement to 
service connection for left arm and that the benefit-of-the-
doubt rule does not apply.  38 U.S.C.A. § 5107 (West 2002).


Laws and Regulations for Increased Rating Claims

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2003).  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2003).  After careful 
consideration of the evidence, any reasonable doubt is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2003).  

The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1 (2003); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Where the question 
for consideration is propriety of the initial evaluation 
assigned, evaluation of the medical evidence since the grant 
of service connection and consideration of the 
appropriateness of "staged rating" is required.  See 
Fenderson v. West, 12 Vet.App. 119 (1999).

4.  Right arm tendonitis

Service connection for right arm tendonitis was granted by a 
September 2003 rating action, pursuant to a June 2003 Board 
decision.  A 10 percent evaluation was assigned.  The award 
was based on service medical records and post service VA 
treatment records.  

Of record is an August 1997 VA examination report.  
Examination of the veteran's right upper extremity revealed 
full range of motion about the hand, wrist, elbow and 
shoulder.  The rotator cuff muscle as well as the musculature 
of the entire right upper extremity was 5/5 and equal to his 
left.  He had completely normal sensation and normal vascular 
supply to his entire upper extremity.  There was point 
tenderness along his trapezius muscles halfway between the 
acromion and cervical spine.  He had very well defined 
trapezius muscles and no evidence of weakness in any 
musculature about his upper extremity.  

During VA examination in August 2000 the extremities revealed 
no tenderness to palpation anywhere along the arms.  Grip was 
normal and there was normal muscle strength of the arms.  The 
examination was essentially within normal limits.  

On VA examination in September 2002, the veteran complained 
of shooting pain in the arm for 15 to 20 minutes every hour.  
He did not describe any specific activity restrictions.  
Examination of the both arms and elbows revealed normal 
sensation throughout the upper extremities, 5/5 motor 
strength bilaterally at the shoulder, elbows, wrists and 
fingers in all planes.  He had full range of motion of the 
elbows with flexion of 0 to 140 degrees.  Pronation and 
supination were 0 to 85 degrees bilaterally.  He reported 
pain at the elbow with resisted pronation and supination, 
with no diminution with anchoring of the tendons distal to 
the elbow joint.  The examiner noted the veteran's history of 
right lateral epicondylitis.  X-rays of the elbows showed no 
fracture, subluxation, joint space narrowing of joint 
effusion.  There is calcific tendinitis bilaterally. 

During VA examination in October 2003, examination of the 
right elbow and shoulder were normal in both cases.  There 
was no redness, swelling or deformity of either joint and no 
evidence of point tenderness.  The elbow demonstrated flexion 
from 0 to 145 degrees, pronation to 80 degrees and supination 
to 85 degrees.  The diagnosis was normal examination of right 
shoulder and right elbow, with prior X-ray findings of mild 
calcific tendinitis 

Analysis

The RO has assigned the veteran's service-connected 
tendonitis of the right elbow a 10 percent disability rating 
under Diagnostic Code 5024.  Under 38 C.F.R. § 4.71a, 
Diagnostic Code 5024, tenosynovitis is to be rated on the 
basis of limitation of motion of the affected part.

Limitation of flexion of either the major or minor forearm to 
100 degrees warrants a 10 percent rating; limitation of 
flexion of either forearm to 90 degrees warrants a 20 percent 
rating; limitation of flexion of the major forearm to 70 
degrees warrants a 30 percent rating; limitation of flexion 
of the major forearm to 55 degrees warrants a 40 percent 
rating; and limitation of flexion of the major forearm to 45 
degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5206 (2003).

Limitation of extension of either the major or minor forearm 
to 45 or 60 degrees warrants a 10 percent rating; limitation 
of extension of either forearm to 75 degrees warrants a 20 
percent rating; limitation of extension of the major forearm 
to 90 degrees warrants a 30 percent rating; limitation of 
extension of the major forearm to 100 degrees warrants a 40 
percent rating; and limitation of extension of the major 
forearm to 110 degrees warrants a 50 percent rating.  38 
C.F.R. § 4.71a, Diagnostic Code 5207 (2003).

The normal range of motion of the elbow is from 0 degrees of 
extension to 145 degrees of flexion.  38 C.F.R. § 4.71, Plate 
I (2003).

After reviewing the claims file, the Board concludes that the 
veteran's lateral epicondylitis of the right elbow is no more 
than 10 percent disabling.  The veteran does not meet the 
criteria for a higher rating under either diagnostic code, 
even using the most severe limitation of motion shown on 
examination, because he is able to move his forearm past the 
100 degrees of flexion to at least 140 degrees and he is able 
to extend to forearm beyond 45 degrees to 0 degrees.  If 
strictly rating under Diagnostic Codes 5206 and 5207 for 
limitation of motion of the right elbow, the requirement for 
a 10 percent rating would not be met.  

Moreover, the findings on examinations do not indicate that 
flexion of the right elbow is limited to 90 degrees or that 
full extension is limited by 75 degrees, even when the 
effects of pain on use are considered.  Thus, the currently 
assigned 10 percent disability rating adequately accounts for 
the veteran's complaints of pain and functional loss on 
repetitive use of the right arm.  See 38 C.F.R. §§ 4.40, 
4.45; 4.59, DeLuca v. Brown, 8 Vet. App. 202 (1995).  Given 
the medical findings which do not reflect range of motion 
deficits that came close to the requirements for a rating in 
excess of 10 percent, the Board finds that a preponderance of 
the evidence is against a finding of "additional functional 
loss" due to limitation of motion in the right arm caused by 
complaints of pain.  Accordingly, the Board finds that a 
rating in excess of 10 percent for the veteran's right elbow 
tendinitis is not warranted.

Moreover, the Board does not find the veteran's disability 
picture to be unusual or exceptional in nature as to warrant 
referral of his case to the Director for consideration of 
extraschedular evaluation under the provisions of 38 C.F.R. 
§ 3.321(b)(1).  In this regard, he has not required frequent 
inpatient care, nor has his right arm disability markedly 
interfered with his employment.  While the veteran has 
reported that his disability creates some limitations with 
his employment, he has not submitted evidence indicating that 
his right arm disability affects his employability in ways 
not contemplated by the Rating Schedule, whose percentage 
ratings represent the average impairment in earning capacity.  
38 C.F.R. § 4.1 (2003).  Having reviewed the record with 
these mandates in mind, the Board finds no basis for further 
action on this question.  The Board is therefore not required 
to refer this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

The Board has also considered the veteran's assertions in 
making this decision and considers them credible insofar as 
he described his symptoms and beliefs in the merits of his 
claim.  However, as a layperson, he is not competent to make 
medical determinations.  See e.g., Espiritu v. Derwinski , 
2 Vet. App. 492, 494-95 (1992).  As there has been no 
evidence presented to show that the veteran's right arm 
tendonitis disability has ever been manifested by 
symptomatology that approximated the criteria for a rating in 
excess of 10 percent, an evaluation greater than 10 percent 
is not shown to have been warranted at any time.

The preponderance of the evidence is against the claim for an 
increase in the 10 percent rating for tendonitis, right 
elbow.  Thus, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied. 38 U.S.CA. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

5.  Low back pain

Service connection for mechanical low back pain was granted 
by a September 2003 rating action, pursuant to a June 2003 
Board decision.  A 10 percent evaluation was assigned.  The 
award was based on service medical records and post service 
VA treatment records.  

No complaints or findings concerning the low back were noted 
during the August 1997 VA medical examination.

During VA examination in August 2000, the veteran gave a 
history of back injury in January 1991 when lifting.  He 
complained of constant pain in the lumbosacral spine with 
radiation into the rear left leg.  He had no numbness in 
these areas.  Prolonged sitting and lying down seemed to 
exacerbate the pain.  During the examination the veteran had 
no problem getting on or off the examination table.  
Examination revealed muscle bulk of the back and legs was 
normal.  Muscle strength of the lower extremities was 5/5 and 
deep tendon reflexes were 2+ and equal.  There were no 
obvious abnormalities at this point in time.  Gait was 
normal.  The veteran was able to squat with some difficulty 
and also walk on his heels and tiptoes with some difficulty.  
There was mild tenderness to palpation along the lumbosacral 
spine area.  Straight leg raises were positive on the right, 
both sitting and in supine and negative on the left.  Back 
range of motion was minimally limited, with flexion to 
approximately 65 degrees, full extension of 30 degrees and 
lateral bending approximately 30 degrees bilaterally.  
Neurological examination was essentially within normal 
limits.  X-rays of the lumbar spine dated in June 2000 showed 
minimal changes of degenerative disc disease with 
pseudoarthrosis of a transitional L5 vertebra.  

During VA examination in September 2002, the veteran reported 
chronic back pain worse when supine.  He used no assistive 
devices and worked as a self-employed truck driver.  He 
reported that he was unable to lift more than 15 pounds or 
stand more than 15 minutes.  He was able to sit for several 
hours but with pain.  He reported that often missed work 
because of pain in the back of the leg and has flare-ups with 
use.  On examination the veteran walked without a limp.  
Examination of the spine revealed some mild flattening of the 
lumbar region and tenderness to very light palpation in the 
lower lumbar region with no palpable spasm.  His 
thoracolumbar region had left and right lateral bending of 0 
to 40 degrees with pain, extension of 0 to 30 degrees and 
flexion of 0 to 100 degrees with pain.  There was no 
diminution in any range of motion with repetitive testing.  
He also had positive truncal rotation pain and positive axial 
compression pain.  Straight leg raising was negative while 
sitting with positive straight leg raising bilaterally at 30 
degrees when supine.  He has negative Kernig's sign.  The 
examiner noted that when asked to sit up from the examination 
table, the veteran popped directly forward as if doing a sit 
up with no problem.  The veteran had 2+ deep tendon reflex in 
the lower extremities, with normal sensation throughout the 
lower extremities.  X-rays of the lumbar spine were normal.  

During VA examination dated in October 2003, the veteran 
continued to complain of low back pain, worse with heavy 
lifting and relieved by over the counter medication and 
occasional use of a back brace.  The veteran reported pain 
mostly at night and with prolonged sitting or driving.  He 
denied radiation, paresthesias or weakness.  He had normal X-
rays of the lumbar spine a year ago and an MRI in April 2001, 
which showed mild bilateral neural foramina stenosis at L3-L4 
and L4-L5.  He stated that he is frequently awakened by pain 
and for this reason misses work on to two days on average a 
week.  On the bad days he still maintains his normal range of 
motion.  

On examination the back appeared and felt normal with normal 
curvature and no palpable spasm.  The range of motion was 
measured as 90 degrees of flexion, 30 degrees of extension, 
30 degrees of lateral bending in each direction and 30 
degrees of rotation in each direction.  Tendon reflexes were 
normal and equal in the knees and ankles.  Toe and ankle 
strength was normal in dorsiflexion and plantar flexion.  
Straight leg testing in the sitting position was totally 
negative, while straight leg testing in supine position 
produced complaints of severe low back pain with elevation of 
either leg to no more than 10 degrees from the table.  The 
examiner noted that these two inconsistent findings were 
nonphysiologic responses.  The diagnosis was mechanical low 
back pain with normal examination and clinical suggestion of 
some degree of symptom exaggeration.  
Analysis

In this case, the Board must also point out that the 
enumerated criteria for back disabilities set forth in VA's 
Schedule was recently changed, effective September 26, 2003. 
68 Fed. Reg. 51,454 (August 27, 2003).  This change revises 
the spine criteria to "ensure that it uses current medical 
terminology and unambiguous criteria, and [to ensure] that it 
reflects medical advances that have occurred since the last 
review."  It addition to renumbering the diagnostic codes, 
it also provides a new "General Rating Formula for Diseases 
and Injuries of the Spine," under which it is contemplated 
that all spine disabilities, with the possible exception of 
intervertebral disc syndrome (IVDS), are to be rated under.  
See also 67 Fed. Reg. 54,345 (August 22, 2002), effective 
September 23, 2002 ("Interim" IVDS regulations, providing 2 
prong test for evaluating IVDS based either on acute or 
chronic symptomatology picture, replaced by 68 Fed. Reg. 
51,454, providing different 2 prong test).  Because the 
veteran has never been diagnosed with IVDS, and because his 
neurological examination was repeatedly negative, the interim 
regulations at 67 Fed. Reg. 54,345 are not for consideration 
in the instant case.

Prior to the regulatory changes, Diagnostic Code 5295 
provided for a 10 percent rating for characteristic pain on 
motion.  A 20 percent evaluation was assigned for muscle 
spasm on extreme forward bending, and unilateral loss of 
lateral spine motion in standing position.  A 40 percent 
evaluation required severe lumbosacral strain with listing of 
the whole spine to the opposite side; positive Goldthwaite's 
sign; marked limitation of forward bending in the standing 
position; loss of lateral motion with osteoarthritic changes; 
or narrowing or irregularity of the joint space; or some of 
the above with abnormal mobility on forced motion.  A 40 
percent rating was the maximum schedular rating available 
under this Diagnostic Code.  38 C.F.R. § 4.71a, Diagnostic 
Code 5295 (2002).

Subsequently, under the revised criteria for spinal 
disabilities, a 10 percent rating will be assigned for 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  A 20 percent rating will be assigned 
for forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 
percent rating will be assigned for forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis of 
the entire cervical spine. Unfavorable ankylosis of the 
entire cervical spine, or forward flexion of the 
thoracolumbar spine 30º or less, or favorable ankylosis of 
the entire thoracolumbar spine warrants a 40 percent rating. 
A 50 percent rating is assigned for unfavorable ankylosis of 
the entire thoracolumbar spine, and a 100 percent rating is 
warranted for unfavorable ankylosis of the entire spine.  38 
C.F.R. § 4.71a, Diagnostic Code 5237 (2003).

In a VA General Counsel opinion it has been held that all of 
the provisions of VCAA apply to claims that were filed before 
November 9, 2000, but had not been finally decided as of the 
date.  This is because VA's August 2001 final-rule notice 
amending 38 C.F.R. § 3.159 expressly and validly provided 
that VA's regulations implementing the VCAA will apply to all 
claims that were pending before VA as of November 9, 2000.  
(VAOPGCPREC 7-2003).  In this case, as neither version of the 
regulation is more favorable to the veteran, and in fact, 
application of either would result in the same assigned 
rating, the Board will consider the veteran's disability 
under both.  In addition, the Board finds no prejudice to the 
veteran in the Board's consideration of his claim for an 
increased evaluation under the old criteria notwithstanding 
the lack of consideration of those criteria by the RO.  See 
Bernard, supra.

The medical evidence of records does support the assignment 
of a 10 percent evaluation under both the old and new 
criteria for lumbosacral strain; as there is evidence of 
characteristic pain on motion and on at least one occasion 
forward flexion greater than 60 degrees but not greater than 
85.  The remaining post service medical records describe mild 
tenderness and complaints of pain exacerbated by activity, as 
does the September 2002 VA examination report which also 
noted flare-ups with use.

There is no objective evidence of moderate or severe 
limitation of motion, or lumbosacral strain, with muscle 
spasm on extreme forward bending, and unilateral loss of 
lateral spine motion in standing position or severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or abnormal mobility on forced 
motion, to support a higher evaluation under the old 
criteria.  38 C.F.R. Part 4, Diagnostic Codes 5292, 5295 
(2003).

Similarly, considering the veteran's lumbar spine disability 
under the criteria that became effective September 26, 2003, 
he does not meet the criteria for a rating in excess of 10 
percent since the evidence does not show either favorable or 
unfavorable ankylosis of the spine or limitation of forward 
flexion of the thoracolumbar spine to 30 degrees or less.  68 
Fed. Reg. 51,454, et seq. (Aug. 27, 2003) (to be codified as 
amended at 38 C.F.R. § 4.71a). 

Consideration has also been given to the provisions of 38 
C.F.R. §§ 4.40 and 4.45.  Disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
in the parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with respect to 
all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joint and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part, which becomes painful on use, must be regarded as 
seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The 
Court has held that the RO must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40, which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

While the examination reports have shown complaints of pain, 
these complaints of pain do not warrant a rating in excess of 
10 percent under 38 C.F.R. §§ 4.40 and 4.45 because the 
examination findings did not substantiate additional range-
of-motion losses in the lumbosacral spine, due to pain 
attributable to the service-connected disability, on use or 
during flare-ups, or due to weakened movement, excess 
fatigability, or incoordination.  The VA examiner in 
September 2002 stated that there was no diminution in any 
range of motion with repetitive testing and the VA examiner 
in October 2003 noted that during flare-ups the veteran was 
still able to maintain his normal range of motion, and 
neither VA examination noted evidence of muscle atrophy 
excess fatigability, incoordination, disuse, or functional 
impairment of the back due to reported pain.  Given the 
medical findings which do not reflect range of motion 
deficits that came close to the requirements for a rating in 
excess of 10 percent under either the old or new criteria, 
the Board finds that a preponderance of the evidence is 
against a finding of "additional functional loss" due to 
limitation of motion in the lumbar spine caused by complaints 
of pain.  Accordingly, the Board finds that a rating in 
excess of 10 percent for the veteran's mechanical back pain 
disability is not warranted.

Moreover, the Board does not find the veteran's disability 
picture to be unusual or exceptional in nature as to warrant 
referral of his case to the Director for consideration of 
extraschedular evaluation under the provisions of 38 C.F.R. 
§ 3.321(b)(1).  In this regard, he has not required frequent 
inpatient care, nor has his low back disability markedly 
interfered with his employment.  While the veteran has 
reported that his disability creates some limitations with 
his employment, he has not submitted evidence indicating that 
his low back disability affects his employability in ways not 
contemplated by the Rating Schedule, whose percentage ratings 
represent the average impairment in earning capacity.  38 
C.F.R. § 4.1 (2003).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  The Board is therefore not required to 
refer this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

The Board has also considered the veteran's assertions in 
making this decision and considers them credible insofar as 
he described his symptoms and beliefs in the merits of his 
claim.  However, as a layperson, he is not competent to make 
medical determinations.  See e.g., Espiritu v. Derwinski , 
2 Vet. App. 492, 494-95 (1992).  As there has been no 
evidence presented to show that the veteran's mechanical back 
pain disability has ever been manifested by symptomatology 
that approximated the criteria for a rating in excess of 10 
percent, an evaluation greater than 10 percent is not shown 
to have been warranted at any time.

The preponderance of the evidence is against the claim for an 
increase in the 10 percent rating for mechanical low back 
pain.  Thus, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied. 38 U.S.CA. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for hypertension is denied.

Service connection for bilateral leg varicosities with 
related pain, claimed as leg cramps, due to an undiagnosed 
illness is denied.

Service connection for tendonitis of the left arm, claimed as 
left arm pain, due to an undiagnosed illness is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for tendonitis of the right arm is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for low back pain is denied.

___________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



